DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Objections	3
III. Claim Rejections - 35 USC § 112	3
A. Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	3
B. Claims 1-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.	5
IV. Claim Rejections - 35 USC § 102	6
A. Claims 1, 2, 5-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0012067 (“Wu”).	7
V. Claim Rejections - 35 USC § 103	10
A. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of US 2005/0068806 (“Hurst”).	10
B. Claims 1, 2, 5, 6, 9, and 10  are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0045597 (“Nishinohara”).	11
C. Claims 1, 2, 5-7, 9, and 10  are rejected under 35 U.S.C. 103 as being unpatentable over US 9,577,069 (“Pu”) in view of Nishinohara.	17
D. Claims 3 and 4 rejected under 35 U.S.C. 103 as being unpatentable over Pu in view of Nishinohara, as applied to claim 1 above, and further in view of US 2005/0130378 (“Huang”).	22
E. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pu in view of Nishinohara, as applied to claim 1 above, and further in view of Hurst.	24
VI. Response to Arguments	25
Conclusion	27


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Objections
Claim 1 is objected to because of the following informalities:
In line 10 of claim 1, replace “a protruding portions” with either “a protruding portion” for correct article-noun agreement and for correct subject-verb agreement.

III. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 1 was amended to include the following features shown by the underlined text:
removing the sacrificial dielectric layer and a portion of the first and second isolation structures from top surfaces of the first and second isolation structures so that 
a protruding portions of each of the first and second isolation structures protrudes from the substrate and 
an exposed surfaces of the first and second isolation structures are not lower than a top surface of the substrate;
The metes and bounds of claim 1 is unclear because each of the following two features may be interpreted in more than one way: (1) “top surface of the substrate”, and (2) “an exposed surfaces”. 
With regard to (1), one interpretation of “top surface of the substrate” would include topography created by formation of the recess, i.e. the uppermost surface of the substrate 100 as well as the “recess surface 112” (Instant Specification: ¶¶ 45-46 at p. 8).  In other words, simply because the “top surface” of the substrate 100 includes recesses 110 does not mean that said “top surface” excludes the topography formed by the “recess surface 112”.  Another interpretation of the “top surface of the substrate”, instead, may be the “uppermost surface of the substrate”, thereby excluding the portion of the top surface of the substrate formed by the “recess surface 112”.  Based on the foregoing, the claims will be interpreted as broadly allowed by either interpretation. 
With regard to (2), “an exposed surfaces … are …” is grammatically incorrect and should be either “an exposed surface … is …” or “exposed surfaces … are …”.  The claim feature may be interpreted to mean any of the following: (a) that “all exposed surfaces” of the isolation structure are “not lower than a top surface of the substrate”, (b) that “an exposed surface”, i.e. less than all, or a at least a portion, of the exposed surface of the isolation structure is “not lower than a top surface of the substrate”, and (c) that the “an exposed surfaces” refers to only those surfaces of the isolation structures formed by the claimed process step of “removing the sacrificial dielectric layer and a portion of the first and second isolation structures from top surfaces of the first and second isolation structures so that …”.
Claims 2-10 are rejected for including the indefinite features of claim 1 by depending therefrom. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

B. Claims 1-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 1 was amended to include the following features:
a portion of the first and second isolation structures from top surfaces of the first and second isolation structures so that a protruding portions of each of the first and second isolation structures protrudes from the substrate and an exposed surfaces of the first and second isolation structures are not lower than a top surface of the substrate;
Applicant argues that there is support for the above feature(s) in Fig. 2D and paragraph [0047] of the Instant Specification (Remarks filed 06/01/2022, p. 7).  However, Examiner finds that the amended claim language, above, fails to have explicit or implicit antecedent basis in the Instant Specification, and Fig. 2D only supports the first interpretation of “top surface of the substrate” explained above under the rejection under 35 USC 112(b).  Bearing in mind said first interpretation of “top surface of the substrate”, i.e. that the top surface has topography thereby including the top surface formed by the “recess surface 112”, the “an exposed surfaces of the first and second isolation structures” are necessarily above the top surface of the substrate 100 because the recess surface 112 defines the top surface of the substrate 100 within the recesses 110 and, accordingly, the extent of the exposed surfaces of the first and second isolation structures 106.  Thus, in this interpretation, there exists support for the claim feature.  
By contrast, with regard to the second interpretation of “top surface of the substrate” discussed under the rejection under 35 USC 112(b), i.e. that the “top surface of the substrate” is the “uppermost surface of the substrate” thereby excluding the “recess surface 112”, Examiner fails to find support for this newly added claim feature either in Fig. 2D or in paragraph [0047].  First in this regard, the method disclosed in the Instant Application forms a recess 110 into the uppermost surface of the substrate 100, leaving a recessed surface 112 between the isolation structures 106 (Fig. 2A).  The recess 112 is subsequently thermally oxidized to form the “sacrificial dielectric layer 114” (Fig. 2C; ¶ 46 at p. 8).  Said sacrificial dielectric layer 114 is subsequently removed by etching (Fig. 2D ¶ 47 at pp. 8-9).  The source of silicon for forming the sacrificial dielectric layer 114 is the silicon of the substrate 100, which means that the process of forming the sacrificial dielectric layer 114 consumes Si on the sidewalls of the isolation structures (as shown in Fig. 2C), thereby lowering the depth of the recess 110 and increasing the extent by which the sidewalls of the isolation structures 106 within the recess 110 are exposed by removal of the sacrificial dielectric layer 114.  Fig. 2D shows that there are exposed sidewall surfaces of the isolation structures 106 below the uppermost surface of the substrate 100, excluding the recess surface 112.  Based on the foregoing evidence, Examiner respectfully submits that—only for the second interpretation—the newly added claim feature is not supported by the Instant Application.  
Claims 2-10 are rejected for including the indefinite features of claim 1 by depending therefrom.

IV. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1, 2, 5-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0012067 (“Wu”).
With regard to claim 1, Wu discloses,
1. (original) A method for fabricating a high-voltage (HV) transistor [Title], comprising: 
[1] providing a substrate 1, having a first isolation structure [left 13] and a second isolation structure [right 13] in the substrate and a recess 20 in the substrate 1 between the first [left 13] and second [right 13] isolation structures [Fig. 3B, 5B, 6B; ¶¶ 62-63]; 
[2] performing a hydrogen annealing process over the recess [¶ 70; Fig. 9B]; 
[3] forming a sacrificial dielectric layer 23 on the recess 20 [¶ 65; Fig. 7B]; 
[4a] removing the sacrificial dielectric layer 23 and a portion of the first [left 13] and second [right 13] isolation structures from top surfaces of the first and second isolation structures [¶¶ 62, 66; Figs. 5B, 7B, 8B] so that
[4b] a protruding portions of each of the first [left 13] and second [right 13] isolation structures protrudes from the substrate 1  [as shown in Fig. 8B] and 
[4c] an exposed surfaces of the first [left 13] and second [right 13] isolation structures are not lower than a top surface 10 of the substrate 1 [as shown in Fig. 8B]; and 
[5] filling a gate oxide layer 26 in the recess 20 between the first [left 13] and second [right 13] isolation structures after the hydrogen annealing process [¶¶ 71-72; Fig. 10B].  
Note that the term “high voltage” in the preamble is a relative term of degree.  As such, the transistor formed in Wu may be taken as a “high voltage” transistor within the broadest reasonable interpretation consistent with the Instant Application.  
Note also that the claim as currently drafted does not require any particular sequence to the process steps [2] through [4a].
With regard to feature [4c] of claim 1, as explained above in the rejection of claim 1 under 35 USC 112(b), the claim feature “top surface of the substrate” may be interpreted to include the topographical top surface of the substrate including the top surface formed by the recess 20 and the “an exposed surfaces” are all of the exposed surfaces of the isolation structures 13, including at least those surfaces formed by the process step of “removing the sacrificial dielectric layer 23 and a portion of the first [left 13] and second [right 13] isolation structures from top surfaces of the first and second isolation structures [¶¶ 62, 66; Figs. 5B, 7B, 8B]”; therefore, Fig. 8B shows the feature, “an exposed surfaces of the first [left 13] and second [right 13] isolation structures are not lower than a top surface 10 of the substrate 1”, within at least one reasonable interpretation of the claim. 
This is all of the features of claim 1.

With regard to claim 2, Wu further discloses,
2. (original) The method of claim 1, wherein the hydrogen annealing process is performed at a temperature in a range of 700º C to 750º C.
In this regard, Wu states,
[0070] Optionally, an annealing step in a hydrogen (H2) atmosphere may be performed at a high temperature so as to further round the Si tip or horn 25.  For example, this annealing step may be performed at a temperature of less than 1000º C., for example, approximately 700º C. for typically 1 minute or more or less depending from the tip shape to be achieved.
(Wu: ¶ 70; emphasis added)  
The specific example of 700º C falling within the claimed range anticipates the claimed range. 

With regard to claim 5, Wu further discloses,
5. (original) The method of claim 1, wherein the hydrogen annealing process [at ¶ 70] smooths a roughness of a bottom surface of the recess, including reducing a horn structure 25 at bottom periphery of the recess 20 between the substrate 1 and the first [left 13] and second [right 13] isolation structures.  
As to the horn structure, Wu explicitly states that the hydrogen annealing reduces the Si horn 25 by rounding.  Therefore, the conditions are sufficient for reducing surface roughness, as evidenced by (1) the migration of Si at the Si horn 25 for rounding and (2) admissions in the Instant Application.  As such, it is also held, absent evidence to the contrary that the roughness of a bottom surface of the recess 20 is inherently smoothed during the hydrogen annealing.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to claim 6, Wu further discloses,
6. (original) The method of claim 1, wherein the sacrificial dielectric layer 23 is formed by performing a rapid thermal oxidation over the recess 20 [¶ 65; Fig. 7B].  
The term “rapid” is a relative term of degree.  The sacrificial dielectric layer 23 formed by thermal oxidation of the Si substrate 1 to a thickness of only 5 nm to 20 nm (id.) would be formed rapidly.  As such, the thermal oxidation in Wu may be taken as “rapid” within the broadest reasonable interpretation consistent with the Instant Application.  
With regard to claim 7, Wu further discloses,
7. (currently amended) The method of claim 1, wherein the gate oxide layer 26 is a HV gate oxide layer and a bottom of the gate oxide layer 26 is between a top and a bottom of the first trench isolation structure [left 13] or the second trench isolation structure [right 13]  [as shown in Fig. 10B].  

With regard to claim 9, Wu further discloses,
9. (original) The method of claim 1, wherein the step of forming the gate oxide layer 26 includes a thermal oxidation layer to oxidize the substrate within the recess 20 [¶ 71: “the gate insulating layer 26 may be provided by performing a thermal oxidation step”].  

With regard to claim 10, Wu further discloses,
10. (original) The method of claim 1, wherein a gas in the hydrogen annealing process is 100% of hydrogen [¶ 70, quoted above].

V. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of US 2005/0068806 (“Hurst”).
Claim 8 reads,
8. (original) The method of claim 1, wherein the substrate includes an epitaxial silicon layer formed on a base substrate, and the first and second trench isolation are in the epitaxial silicon layer.  
The prior art of Wu, as explained above, discloses each of the features of claim 1. 
Wu does not indicate that the Si substrate 1 includes an epitaxial layer grown on the surface and therefore does not teach the features of claim 8.
Hurst explains that it has long been known in the semiconductor arts to deposit an epitaxial layer of silicon on a silicon substrate at least because it contains fewer impurities,
As is generally known in the art, an epitaxial Silicon layer typically comprises fewer impurities than a Silicon wafer.  Therefore, the epitaxial Silicon layer comprises a higher grade of Silicon than the Silicon wafer due to the deposition of Silicon using the CVD process.
(Hurst: ¶ 28)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form an epitaxial layer of silicon on a silicon substrate at least to obtain a higher grade of silicon in which to form the transistors, as is known in the art (id.). 
So modified, the first and second trench isolation 13 in Wu are necessarily in the epitaxial silicon layer formed on the substrate 1.

B. Claims 1, 2, 5, 6, 9, and 10  are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0045597 (“Nishinohara”).
Claim 1 reads,
1. (original) A method for fabricating a high-voltage (HV) transistor, comprising: 
[1] providing a substrate, having a first isolation structure and a second isolation structure in the substrate and a recess in the substrate between the first and second isolation structures; 
[2] performing a hydrogen annealing process over the recess; 
[3] forming a sacrificial dielectric layer on the recess; 
[4a] removing the sacrificial dielectric layer and a portion of the first and second isolation structures from top surfaces of the first and second isolation structures so that
[4b] a protruding portions of each of the first and second isolation structures protrudes from the substrate and 
[4c] an exposed surfaces of the first and second  isolation structures are not lower than a top surface of the substrate; and 
[5] filling a gate oxide layer in the recess between the first and second isolation structures after the hydrogen annealing process.  

With regard to claim 1, Nishinohara discloses, generally in Figs. 20A-22D (¶ 241, et seq.)
1. (original) A method for fabricating a high-voltage (HV) transistor, comprising: 
[1] providing a substrate 61, having a first isolation structure [left 64] and a second [right 64] isolation structure in the substrate 61 and a recess 221 in the substrate 61 between the first [left 64] and second [right 64] isolation structures [Figs. 20A-21D; ¶¶ 246, 168-169];
[2] performing a hydrogen annealing process over the recess 92 [¶¶ 246, 171 (infra)]; 
[3] forming a sacrificial dielectric layer [5-nm SiO2, not shown] on the recess 92 [¶¶ 246, 171 (infra)]; 
[4a] removing the sacrificial dielectric layer 23 [5-nm SiO2, not shown] [¶¶ 246, 171 (infra)] and a portion of the first [left 64] and second [right 64] isolation structures from top surfaces of the first and second isolation structures [¶¶ 246, 248; Figs. 21A, 21C] so that
[4b] a protruding portions of each of the first [left 64] and second [right 64] isolation structures protrudes from the substrate 61 [as shown in Fig. 21C] and 
[4c] an exposed surfaces of the first [left 64] and second [right 64] isolation structures are not lower than a top surface of the substrate 61 [as shown in Fig. 21A-21D]; and 
[5] filling a gate oxide layer 67 in the recess 92 between the first [left 64] and second [right 64] isolation structures after the hydrogen annealing process [¶ 171; Figs. 22A-22D].
With regard to the preamble of claim 1, as already noted above, the term “high voltage” in the preamble is a relative term of degree.  As such, the transistor formed in Nishinohara may be taken as a “high voltage” transistor within the broadest reasonable interpretation consistent with the Instant Application.  
With regard to features [2], [3], and [4a] of claim 1, Nishinohara states,
[0246] Following the above, as shown in FIG. 21B, as in the case of the formation of the recess portion 92 in the first embodiment shown in FIG. 7B, a recess portion 221 is formed with use of a mask having the same photoresist pattern as that for forming, e.g. the gate electrode.  Then, an RIE damage repair process is performed. 
(Nishinohara: ¶ 246; emphasis added)
Nishinohara does not indicate what the RIE damage repair process is in the context of the sixth embodiment shown in Figs. 20A-24B (specifically in process of formation of the recess 221 in at Figs. 21B) but refers to the first embodiment in which the RIE repair process is discussed and explicitly includes claimed features [2], [3], and [4a] of claim 1, as follows:
[0170] Subsequently, the polymer layer and SiO2 film 91, which were produced by the etching, are removed, and the surface of the active region 62 of silicon substrate 61 is exposed.  The resultant structure is heat-treated, e.g. for about two minutes at 950º C. in a hydrogen atmosphere.  Thereby, a damage caused in the recess portion 92 by the RIE is repaired.  Then, a sacrificial SiO2 film (not shown) with a thickness of about 5 nm is formed on the exposed surface of the silicon substrate 61, for example, by a thermal oxidation method.  …
[0171] After the sacrificial SiO2 (not shown) is removed, as shown in FIG. 8B, the gate insulating film 67 is formed by thermal oxidation on the surface of the silicon substrate 61 including the bottom surface and inclined side surfaces of the recess portion 92.  In this case, a film formed by thermal-nitriding the surface of the oxide film may be substituted as the gate insulating film 67.  Alternatively, a lamination film including a CVD- SiO2 film, a CVD-SiON film and a CVD-Si3N4 may be substituted as the gate insulating film 67.
(Nishinohara: ¶¶ 170-171; emphasis added)
Thus, to the extent that the sixth embodiment in Nishinohara does not inherently used the RIE repair process of the first embodiment, it would have been at least obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the hydrogen anneal followed by the formation and removal of the sacrificial oxide, because Nishinohara explains that these combined process steps repair RIE damage to the surface damaged by etching the recess.
With additional regard to feature [4a] of claim 1, particularly the portion,
[4a] removing … a portion of the first [left 64] and second [right 64] isolation structures from top surfaces of the first and second isolation structures …
Nishinohara shows that a top portion of the isolation structures 64 is removed in forming the recess 221, as follows:
[0248] When the mask for the gate electrode 68 is used to form the recess portion 221, a recess portion may also be formed in that portion of the device isolation insulating film 64 between the gate electrode 68 and the contact hole, with a sufficient thickness of the device isolation insulating film 64 being kept.
(Nishinohara: ¶ 248; emphasis added)
With regard to feature [4c] of claim 1, as shown in Figs. 21A-21D, the uppermost surface of the surface of the substrate 61 is formed by the doped region 212a, 221b.  The “top surface of the substrate” 61, including the topography formed by the surface of the recess 221 (Fig. 21B) shows that all of the exposed surfaces of the isolation structures 64 are not lower than a top surface of the substrate 61, including the topography formed by the surface of the recess 221.  Therefore, Figs. 21A-1D shows the feature “an exposed surfaces of the first [left 64] and second [right 64] isolation structures are not lower than a top surface of the substrate 61” within at least one reasonable interpretation of the claim.
This is all of the feature of claim 1.

Claim 2 reads,
2. (original) The method of claim 1, wherein the hydrogen annealing process is performed at a temperature in a range of 700º C to 750º C.  
Again, Nishinohara states,
[0170] Subsequently, the polymer layer and SiO2 film 91 [Fig. 7B], which were produced by the etching, are removed, and the surface of the active region 62 of silicon substrate 61 is exposed.  The resultant structure is heat-treated, e.g. for about two minutes at 950º C. in a hydrogen atmosphere.  Thereby, a damage caused in the recess portion 92 by the RIE is repaired. 
(Nishinohara: ¶ 170; emphasis added)
As evidenced by the Instant Application, the etching of the substrate to form the recess causes damage in the form of surface roughness that is repaired by annealing in a hydrogen atmosphere,
[0038] Usually, the etching process would cause roughness at the recess surface 112, which is involved in HV channel in actual operation of HV transistor.  …
[0046] Referring to FIG. 2B, a hydrogen annealing process 200 is performed over the recess 110 on the recess surface 112.  The roughness at the recess surface 112 may be reduced due to silicon migration under the hydrogen annealing process 200.  In an embodiment, the hydrogen annealing process 200 may use the pure hydrogen at a temperature in a range of 700° C. to 750° C.  In addition, the operation duration may be few minutes and the pressure may be properly applied.
(Instant Specification: ¶¶ 38, 46; emphasis added)
Because the current evidence of record shows that the hydrogen annealing in Nishinohara at 950º C would perform the same function as the claimed hydrogen anneal in a range of 700° C to 750° C, the claim is prima facie obvious in the absence of an unexpected result.  See In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688(Fed. Cir. 1996)(claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  

With regard to claim 5, Nishinohara further discloses,
5. (original) The method of claim 1, wherein the hydrogen annealing process smooths a roughness of a bottom surface of the recess 221 [¶ 246 (supra)], including reducing a horn structure at bottom periphery of the recess between the substrate 61 and the first [left 64] and second [right 64] isolation structures.  
Although Nishinohara’s Fig. 21C does not show a horn, the Instant Application indicates that the Si horn inherently forms at the sidewalls of the isolation structures.  As such, it is held, absent evidence to the contrary, (1) that Si horns are formed during the etching of the recess 221 and (2) that said Si horns are reduced by the hydrogen annealing at 950 ºC because the temperature is high enough to allow Si atom migration, as evidenced by the Instant Application (supra).  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)  

With regard to claim 6, 
6. (original) The method of claim 1, wherein the sacrificial dielectric layer [5-nm SiO2, not shown] is formed by performing a rapid thermal oxidation over the recess.  
The term “rapid” is a relative term of degree.  The sacrificial dielectric layer (not shown in Nishinohara) formed by thermal oxidation of the Si substrate 61 to a thickness of only 5 nm (Nishinohara: ¶ 170, supra) would be formed rapidly.  As such, the thermal oxidation in Nishinohara may be taken as “rapid” within the broadest reasonable interpretation consistent with the Instant Application.

With regard to claims 9 and 10, Nishinohara further discloses,
9. (original) The method of claim 1, wherein the step of forming the gate oxide layer 67 includes a thermal oxidation layer to oxidize the substrate 61 within the recess 92 [¶ 171, supra].  
10. (original) The method of claim 1, wherein a gas in the hydrogen annealing process is 100% of hydrogen [¶ 170, supra].


C. Claims 1, 2, 5-7, 9, and 10  are rejected under 35 U.S.C. 103 as being unpatentable over US 9,577,069 (“Pu”) in view of Nishinohara. 
Pu is commonly assigned to the same assignee as the Instant Application.  However, Pu was published on 21 February 2017, which is more than one year before the filing date of the Instant Application on 23 September 2020.  As such, Pu is available as prior art under 35 USC 102(a)(1), and there are no exceptions under 35 USC 102(b)(1) to disqualify Pu as prior art. 
Claim 1 reads,
1. (original) A method for fabricating a high-voltage (HV) transistor, comprising: 
[1] providing a substrate, having a first isolation structure and a second isolation structure in the substrate and a recess in the substrate between the first and second isolation structures; 
[2] performing a hydrogen annealing process over the recess; 
[3] forming a sacrificial dielectric layer on the recess; 
[4a] removing the sacrificial dielectric layer and a portion of the first and second isolation structures from top surfaces of the first and second isolation structures so that
[4b] a protruding portions of each of the first and second isolation structures protrudes from the substrate and 
[4c] an exposed surfaces of the first and second  isolation structures are not lower than a top surface of the substrate; and 
[5] filling a gate oxide layer in the recess between the first and second isolation structures after the hydrogen annealing process.  
With regard to claim 1, Pu discloses,
1. (original) A method for fabricating a high-voltage (HV) transistor (col. 1, lines 14-19), comprising: 
[1] providing a substrate 101, having a first isolation structure [left 102] and a second isolation structure [right 102] in the substrate 101 and a recess 101a [“recessed main surface 101a ”] in the substrate between the first and second isolation structures [Figs. 1-2; col. 3, lines 48-58]; 
[2] … [not taught] … 
[3] … [not taught] … 
[4a] removing … a portion of the first [left 102] and second [right 102] isolation structures from top surfaces of the first and second isolation structures [as shown in Fig. 2; col. 3, line 48 to col. 4, line 3] so that 
[4b] a protruding portions of each of the first [left 102] and second [right 102] isolation structures protrudes from the substrate 101 [as shown in Fig. 2] and 
[4c] an exposed surfaces of the first [left 102] and second [right 102] isolation structures are not lower than a top surface of the substrate 101 [as shown in Fig. 2]; and 
[5] filling a gate oxide layer 120 in the recess 101a between the first [left 102] and second [right 102] isolation structures … 
This is all of the features of claim 1 disclosed in Pu.

With regard to features [2]-[4a] of claim 1, 
[2] performing a hydrogen annealing process over the recess; 
[3] forming a sacrificial dielectric layer on the recess; 
[4a] removing the sacrificial dielectric layer …
Pu does not teach the hydrogen annealing or the formation and removal of a sacrificial dielectric layer.  Pu does however, teach that, after the etching to form the recessed surface 101a and “before the oxidation process, the AA [“active area”] silicon portion 101 may be subjected to a cleaning process in order to remove contaminants, microparticles or the native oxide layer” (Pu: col. 4, lines 7-10).
As explained above, Nishinohara teaches features [2]-[4a] of claim 1, the hydrogen annealing for the purpose of repairing damage caused by etching the recess—which would necessarily be present in Pu due to etching of the recessed surface 101a—and the formation of the sacrificial dielectric layer to protect the surface of the active region during implantation of threshold voltage adjustment impurities into the channel region (Nishinohara: ¶ 170), as well as removal of the sacrificial dielectric layer (Nishinohara: ¶ 171). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the hydrogen annealing process of Nishinohara on the recessed surface 101a of Pu in order to repair the damage inherently caused by etching the recess, as taught in Nishinohara (¶ 170).
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the sacrificial oxide of Nishinohara after the hydrogen annealing in Pu and to implant threshold voltage (Vth) adjustment impurities in order to protect the active region during implantation and to control the Vth, of the transistor and then to remove the sacrificial oxide layer prior to formation of the gate dielectric, in order to form a clean gate dielectric, as taught in Nishinohara. 

With regard to feature [4c] of claim 1, as explained above in the rejection of claim 1 under 35 USC 112(b), the claim feature “top surface of the substrate” may be interpreted to include the topographical top surface of the substrate including the top surface formed by the recess 101a and the “an exposed surfaces” are all of the exposed surfaces of the isolation structures 102, including at least those surfaces formed by the process step of “removing the sacrificial dielectric layer [as taught in Nishinohara] and a portion of the first [left 102] and second [right 102] isolation structures from top surfaces of the first and second isolation structures”; therefore, Fig. 2 shows the feature, “an exposed surfaces of the first [left 102] and second [right 102] isolation structures are not lower than a top surface of the substrate 101”, within at least one reasonable interpretation of the claim. 
Finally, with regard to feature [5] of claim 1, because the hydrogen annealing in Nishinohara is performed in order to repair etching damage prior to formation of the gate oxide 67, the modification to Pu to include the hydrogen annealing necessarily occurs before formation of the gate oxide 120.  Otherwise, the damage could not be repaired as being blocked by the gate dielectric. 
This is all of the features of claim 1.

Claim 2 reads,
2. (original) The method of claim 1, wherein the hydrogen annealing process is performed at a temperature in a range of 700º C to 750º C.  
As explained above, because the current evidence of record shows that the hydrogen annealing in Nishinohara at 950º C would perform the same function as the claimed hydrogen anneal in a range of 700° C to 750° C, the claim is prima facie obvious in the absence of an unexpected result.  See In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688(Fed. Cir. 1996)(claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).

Claim 5 reads,
5. (original) The method of claim 1, wherein the hydrogen annealing process smooths a roughness of a bottom surface of the recess, including reducing a horn structure at bottom periphery of the recess between the substrate and the first and second isolation structures.  
Pu shows that a Si horn structure, i.e. “a silicon spacer 101b along a sidewall 102b of the STI region 102”, exists as a result of etching the recessed surface 101a (Pu: inset in Fig. 2; col. 3, lines 48-58).  It is held, absent evidence to the contrary, that Si horns 101b are reduced by the hydrogen annealing at 950 ºC as taught in Nishinohara, because the temperature is high enough to allow Si atom migration, as evidenced by the Instant Application (supra).  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)  

Claim 6 reads,
6. (original) The method of claim 1, wherein the sacrificial dielectric layer is formed by performing a rapid thermal oxidation over the recess.  
As explained above, the term “rapid” is a relative term of degree.  The sacrificial dielectric layer of Nishinohara (used in Pu), which is formed by thermal oxidation of the Si substrate to a thickness of only 5 nm (Nishinohara: ¶ 170, supra), would be formed rapidly.  As such, the thermal oxidation in Nishinohara may be taken as “rapid” within the broadest reasonable interpretation consistent with the Instant Application.

With regard to claims 7 and 9, Pu further discloses,
7. (currently amended) The method of claim 1, wherein the gate oxide layer 120 is a HV gate oxide layer and a bottom of the gate oxide layer is between a top and a bottom of the first trench isolation structure [left 102] or the second trench isolation structure [right 102]  [Pu: col. 4, lines 11-20; Fig. 3].  
9. (original) The method of claim 1, wherein the step of forming the gate oxide layer includes a thermal oxidation layer to oxidize the substrate 101 within the recess 101a [Pu: col. 4, lines 4-6].  

With regard to claim 10, Pu modified to use the hydrogen annealing of Nishinohara further teaches,
10. (original) The method of claim 1, wherein a gas in the hydrogen annealing process is 100% of hydrogen [as taught in Nishinohara: ¶ 170, supra].
D. Claims 3 and 4 rejected under 35 U.S.C. 103 as being unpatentable over Pu in view of Nishinohara, as applied to claim 1 above, and further in view of US 2005/0130378 (“Huang”).
As with Pu, Huang is commonly assigned to the same assignee as the Instant Application.  However, Huang was published on 16 June 2005, which is more than one year before the filing date of the Instant Application on 23 September 2020.  As such, Huang is available as prior art under 35 USC 102(a)(1), and there are no exceptions under 35 USC 102(b)(1) to disqualify Huang as prior art.
Claims 3 and 4 read,
3. (original) The method of claim 1, wherein the substrate has a doped structure including: 
[1] a doped well region in the substrate, wherein the first and second isolation structures are in the doped well region and the recess is also in doped well region; 
[2] a first HV field doped region, in the doped well region, surrounding a bottom surface of the first trench isolation; and 
[3] a second HV field doped region, in the doped well region, surrounding a bottom surface of the second trench isolation, 
[4] wherein a gap is between the first HV field doped region and the second HV field doped region under the recess.  
4. (currently amended) The method of claim 3, wherein the doped structure in the substrate is formed before the recess is formed.  
The prior art of Pu in view of Nishinohara, as explained above, teaches each of the features of claim 1. 
Pu does not teach the doped structure of claim 3 and does not, therefore, teach order by which it is formed relative to the recess 101a, as required in claim 4.
Huang, like Pu, is directed to a method of making a HVMOS 302 (Huang: Fig. 3; ¶¶ 2, 20).  Huang teaches the features of claim 3, generally in Fig. 3, as follows:
3. (original) The method of claim 1, wherein the substrate 300 [¶ 20] has a doped structure 306, 324, 326 including: 
[1] a doped well region 306 [¶ 21, 24] in the substrate 300, wherein the first 314 and second 316 isolation structures [¶ 21, 30] are in the doped well region 306 and the …[channel region]… is also in doped well region 306; 
[2] a first HV field doped region 324, in the doped well region 306, surrounding a bottom surface of the first trench isolation 314(354) [¶¶ 21, 29, 30; Figs. 3, 7]; and 
[3] a second HV field doped region 326, in the doped well region 306, surrounding a bottom surface of the second trench isolation 316(354) [¶¶ 21, 29, 30; Figs. 3, 7], 
[4] wherein a gap is between the first HV field doped region 324 and the second HV field doped region 326 …
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the doped structure 306, 324, 326 of Huang in Pu in order to integrate both high-voltage 302 and low-voltage 304 transistors in the same semiconductor device, as taught in Huang. 
Because the doped well region 306 of Huang encompassed the entire HVMOS, the recess 101a in Pu would necessarily be in the doped well region 306.  In addition, because (1) recess 101a in Pu extends between the first [left 102] and second [right 102] isolation structures and (2) the first 324 and second 326 HV field doped regions entirely surround the isolation structures 316(354), 318(354), the gap between the first HV field doped region 324 and the second HV field doped region 326 would necessarily be below the recess 101a in Pu.
Finally with regard to claim 4, Huang shows that the isolation structures 314, 316 and the first 324 and second 326 HV field doped regions are formed before the formation of the gate dielectric 356 (Huang: Figs. 5-9).  
As explained above, Nishinohara teaches the use of the hydrogen annealing for the purpose of repairing damage caused by etching the recess—which would necessarily be present in Pu due to etching of the recessed surface 101a—and the formation of the sacrificial dielectric layer to protect the surface of the active region during implantation of threshold voltage adjustment impurities into the channel region (Nishinohara: ¶ 170), as well as removal of the sacrificial dielectric layer (Nishinohara: ¶ 171). 
Because the implantation of the doped structure, including each of the doped well 306 and the first 324 and second 326 HV field doped regions could damage the surface of the channel of the HVMOS between the first and second isolation structures, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the recess 101a in Pu after forming the doped structure in order to be able to repair the damage with the hydrogen anneal of Nishinohara.  
In addition, it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
This is all of the features of claims 3 and 4.

E. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pu in view of Nishinohara, as applied to claim 1 above, and further in view of Hurst.
Claim 8 reads,
8. (original) The method of claim 1, wherein the substrate includes an epitaxial silicon layer formed on a base substrate, and the first and second trench isolation are in the epitaxial silicon layer.  
The prior art of Pu in view of Nishinohara, as explained above, teaches each of the features of claim 1. 
Pu does not indicate that the Si substrate 101 includes an epitaxial layer grown on the surface and therefore does not teach the features of claim 8.
Hurst explains that it has long been known in the semiconductor arts to deposit an epitaxial layer of silicon on a silicon substrate at least because it contains fewer impurities,
As is generally known in the art, an epitaxial Silicon layer typically comprises fewer impurities than a Silicon wafer.  Therefore, the epitaxial Silicon layer comprises a higher grade of Silicon than the Silicon wafer due to the deposition of Silicon using the CVD process.
(Hurst: ¶ 28)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form an epitaxial layer of silicon on a silicon substrate at least to obtain a higher grade of silicon in which to form the transistors of Pu, as is known in the art (id.). 
So modified, the first and second trench isolations 102 in Pu are necessarily in the epitaxial silicon layer formed on the substrate 101.

VI. Response to Arguments
Applicant’s arguments filed 06/01/2022 have been fully considered but they are not persuasive.
With regard to the rejection of claim 1 as anticipated by Wu, Applicant argues, that “Wu fails to disclose and teach that a part of the insulating material 13 is removed from the top surface of the insulating material 13 while the silicon dioxide liner 23 is removed” (Remarks: p. 9; emphasis added).  However, this feature is not claimed.  In other words, there is no claimed requirement that removal of the sacrificial dielectric layer and the portion from the top surfaces of each of the first and second the isolation structures occurs simultaneously during the same etching process.  This point was explained in the Non-Final Rejection mailed 04/05/2022 (p. 5), stating “Note also that the claim as currently drafted does not require any particular sequence to the process steps [2] through [5].”  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues that Wu also fails to disclose “that the gate insulating layer 26 fills the groove 20 and the thickness of the gate insulating layer 26 is controlled by removing a part of the insulating material 13” (Remarks: p. 9; emphasis added).  Examiner respectfully disagrees.  There is no requirement that the gate insulating layer entirely fills the claimed recess.  Instead, the claim merely claims the process step, “filling a gate oxide layer in the recess between the first and second isolation structures …” which does not limit the extent of filling.  As an analogy, the process of “filling” a glass with water may result in any level of water in the glass from partially to fully filled.  As such, the feature Applicant argues as absent in Wu is not claimed.  (See In re Van Geuns.)

With regard to the rejection of claim 1 over Nishinohara in view of Birner, the argument is essentially moot given that the sixth embodiment shown in Figs. 20A-24B of Nishinohara is used which shows removal of a portion of the top surfaces of the isolation structures 64 (supra); consequently, Birner is not necessary.  Applicant again argues a distinction between Nishinohara and claim 1 is the lack of simultaneous removal of the sacrificial dielectric layer and the top portions of the isolation structures.  However, there is no claimed requirement for simultaneous removal, as explained above.  (See In re Van Geuns.)

With regard to the rejection of claim 1 over Pu in view of Nishinohara, Applicant argues that “Pu only discloses that the hard mask is partially removed and a part of the STI 102 is removed” (Remarks: p. 10).  There is no claimed requirement for a hardmask, much less a requirement that the hardmask be entirely removed.  And, in fact, the hardmask 110 in Pu is entirely removed, as shown in Figs. 3-4 of Pu.  Moreover, the Non-Final Rejection did not (and does not currently) rely on the hardmask 110 of Pu for any feature recited in claim 1.  
Applicant further argues that “Pu fails to disclose and teach most of the technical features of claim 1 of the present application” (Remarks: p 10).  Examiner has nothing to address since Applicant fails to point out what claimed feature are otherwise lacking in Pu in view of Nishinohara.  

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814